UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4304


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL NICHOLAS BUCZKOWSKI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. James C. Fox, Senior
District Judge. (5:08-cr-00159-F-1)


Submitted:   November 30, 2012              Decided:   January 17, 2013


Before TRAXLER, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Daniel      Nicholas          Buczkowski         appeals         the     district

court’s imposition of a 360-month sentence imposed after remand.

After a jury trial, Buczkowski was convicted of twenty-seven

counts of transportation of child pornography in violation of 18

U.S.C. § 2252(a)(2) (Counts One through Seventeen and Nineteen

through     Twenty-Eight)       and     one       count     of    possession          of    child

pornography     in     violation      of    18     U.S.C.      § 2252(a)(4)(B)             (Count

Twenty-Nine).          The district court sentenced Buczkowski to 240

months’ imprisonment on Count One; 240 months’ imprisonment on

Count    Two,   to     run   consecutively             to   Count     One;      240    months’

imprisonment      on    each    of    Counts          Three    through        Seventeen       and

Nineteen through Twenty-Eight, to run concurrently to Count Two;

and   120    months’     imprisonment            on    Count     Twenty-Nine,          to    run

concurrently to Count Two.

             Buczkowski        did    not        challenge        his        conviction       and

sentence for possession of child pornography, but he did appeal

the     twenty-seven      transportation              counts.           We     affirmed      the

conviction      and    sentence      for     the      first      transportation            count,

Count One.      We vacated the convictions and sentences for Counts

Two   through     Seventeen       and      Nineteen         through      Twenty-Eight         as

multiplicitous and remanded for resentencing.                           See United States

v. Buczkowski, 458 F. App’x 311 (4th Cir. 2011) (No. 09-4938).



                                              2
            On remand, the district court sentenced Buczkowski to

consecutive sentences of 240 months’ imprisonment on Count One

and 120 months’ imprisonment on Count Twenty-Nine, for a total

sentence of 360 months.                 Buczkowski appeals, challenging the

reasonableness of the sentence imposed on remand.

            We      review         the         procedural         and     substantive

reasonableness      of    a   sentence      under    a     deferential      abuse-of-

discretion standard.          See Gall v. United States, 552 U.S. 38, 51

(2007).    “Procedural reasonableness evaluates the method used to

determine a defendant’s sentence.                  A sentencing determination

that does not conform to the procedural framework outlined [in

Gall] is procedurally unreasonable.”                 United States v. Mendoza-

Mendoza,    597    F.3d    212,     216    (4th    Cir.     2010).        “Substantive

reasonableness examines the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

[18 U.S.C.] § 3553(a).”           Id.

            Buczkowski contends that the sentence was procedurally

unreasonable because the district court failed to sufficiently

address his arguments that a below-Guidelines sentence would be

appropriate given the twenty-year state sentence imposed for the

sexual abuse of his grand-niece and the possibility of civil

commitment after the completion of any federal sentence.                            See

United    States   v.     Carter,    564    F.3d    325,    328    (4th    Cir.   2009)

                                           3
(“Procedural errors include . . . failing to adequately explain

the chosen sentence - including an explanation for any deviation

from the Guidelines range.” (internal quotation marks omitted)).

We disagree.

                 The     transcript             of     the         re-sentencing      hearing

establishes       that        the    court       fully        considered        Buczkowski’s

arguments.        The    court       engaged         both    attorneys       with   questions

about the state sentence and the possibility of civil commitment

and about other issues raised by Buczkowski.                                 Noting that the

offense of conviction involved 27 images of child pornography

and that Buczkowski repeatedly had sexually abused his grand-

niece,    the    district       court       concluded         that     Buczkowski     was   “a

sexual predator who presents a danger to society.” (J.A. 667).

And before announcing its sentence, the district court expressly

adopted    the    findings          of    the    revised          presentence     report    and

stated that it had considered the advisory sentencing range and

the § 3553(a) factors.                   It is thus clear from the record that

the    district         court        considered             but      ultimately      rejected

Buczkowski’s sentencing arguments.                         See United States v. Lynn,

592   F.3d   572,       576    (4th       Cir.       2010)    (sentencing       court   “must

demonstrate that it considered the parties’ arguments and had a

reasoned     basis      for     exercising           its     own     legal    decisionmaking

authority” (internal quotation marks and alterations omitted)).

The court’s explanation of the within-Guideline sentence may not

                                                 4
have been lengthy, but it was sufficient.                             See United States v.

Hernandez, 603 F.3d 267, 271 (4th Cir. 2010) (“Although every

sentence     requires         an    adequate            explanation,        .     .     .    .     the

explanation       [for    a    within-Guidelines                 sentence]       need       not     be

elaborate     or    lengthy         .     .        .    .”).         We   therefore          reject

Buczkowski’s claim of procedural error.

            We     likewise         reject             Buczkowski’s        claim        that       the

sentence was substantively unreasonable because it was greater

than necessary to serve the statutory sentencing purposes.                                        See

18 U.S.C. § 3553(a).           While the sentence imposed by the court is

undeniably       lengthy,      it       is     within         the     Guidelines’           advisory

sentencing range and is therefore presumptively reasonable.                                        See

Mendoza-Mendoza,         597       F.3d       at       216.         Buczkowski’s        appellate

arguments    do    not    show      error          by    the    district        court       and    are

insufficient       to    overcome         this         presumption.         Considering            the

totality of the circumstances, we simply cannot conclude that

the district court “abused its discretion in concluding that the

sentence     it    chose       satisfied               the     standards        set     forth       in

§ 3553(a).”       Id.

            Accordingly,           we        affirm.            We    dispense        with        oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                            AFFIRMED

                                                   5